Citation Nr: 1047388	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder 
(other than asthma), including as residuals of sarcoidosis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for arthritis of the right 
knee.

4.  Entitlement to service connection for arthritis of the left 
ankle.

5.  Entitlement to service connection for hypopigmented macules.

6.  Entitlement to service connection for post-traumatic 
syndrome/headaches.

7.  Entitlement to an initial rating higher than 10 percent for 
mechanical back syndrome from July 25, 2002, to April 19, 2010, 
and a rating higher than 20 percent since April 20, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a February 2003 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board twice remanded the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration, initially in March 2004 and again in April 2008.  
In the interim, in September 2007, the AMC granted one of the 
claims that had been appealed - for service connection for 
mild intermittent asthma and assigned an initial 10 percent 
rating retroactively effective from December 10, 2004.  The 
Veteran did not separately appeal either that initial rating or 
effective date, so that claim was no longer at issue when the 
Board remanded the several other claims in April 2008.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
thereafter must be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and effective 
date).



Regrettably, the claims for service connection for a pulmonary 
disorder (other than asthma) and a right knee disorder require 
still further development, so the Board is again remanding these 
claims to the RO via the AMC.

The Board is also referring other claims to the RO for 
service connection for tinea pedis (athlete's feet) and 
onychomycosis (infected toenails) because of positive 
nexus opinions that were provided concerning these 
conditions during a September 2002 VA examination.  The 
Board cannot initially consider these claims, rather, the 
RO has to as the agency of original jurisdiction (AOJ).  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  However, 
the Board is going ahead and deciding the several 
remaining claims.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids were not manifested during service 
and are not otherwise shown to be causally or etiologically 
related to his service; his post-traumatic syndrome/headaches 
also have not been causally or etiologically related to his 
service.

2.  The Veteran does not have a current diagnosis of a left ankle 
disorder, so no current disability to relate or attribute to his 
military service.  Arthritis must be objectively confirmed by X-
ray.

3.  But his hypopigmented macules have been etiologically related 
to his service.

4.  Prior to April 20, 2010, the Veteran's mechanical back 
syndrome was not manifested by "moderate" (just relatively 
"slight") limitation of motion of the lumbar segment of his 
spine, or by forward flexion of the thoracolumbar (thoracic and 
lumbar) segments of his spine greater than 30 degrees but not 
greater than 60 degrees, a combined range of motion of these 
segments not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.

5.  Since April 20, 1010, the Veteran's mechanical back syndrome 
has not been manifested by "severe" (versus "moderate") 
limitation of motion of the lumbar segment of his spine, or by 
flexion of the thoracolumbar segments limited to 30 degrees or 
less, or by favorable ankylosis of these entire segments.

6.  Since April 20, 2010, however, the Veteran has had what 
amounts to mild incomplete paralysis of the common peroneal or 
sciatic nerve as a result of his mechanical back syndrome.


CONCLUSIONS OF LAW

1.  Hemorrhoids and post-traumatic syndrome/headaches were not 
incurred in or aggravated by the Veteran's active military 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

2.  The Veteran does not have a chronic left ankle disorder, 
including arthritis, due to disease or injury incurred in or 
aggravated by his military service or that may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  His hypopigmented macules, however, were incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Prior to April 20, 2010, the criteria were not met for an 
initial rating higher than 10 percent for the mechanical back 
syndrome.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 
(regulations effective prior to and as of September 23, 2002), 
DCs 5235-5242 General Rating Formula for Diseases and Injuries of 
the Spine (2010).

5.  Since April 20, 2010, the criteria have not been met for a 
rating higher than 20 percent for the mechanical back syndrome.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, DC 5292 (regulations effective 
prior to and as of September 23, 2002), DCs 5235-5242 General 
Rating Formula for Diseases and Injuries of the Spine (2010).

6.  But since April 20, 2010, the criteria have been met for 
separate 10 percent ratings for the neurological manifestations 
of the mechanical back syndrome affecting each lower extremity.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.124a, DC 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, which is necessary to substantiate the claim.  VA 
also is required to apprise the Veteran of whose responsibility, 
his or VA's, it is for obtaining this supporting evidence.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) 


or supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, aside from his several claims for service connection, the 
Veteran is challenging the initial rating assigned for his 
mechanical back syndrome following the granting of service 
connection for this other disability.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC) held that in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven.  Therefore, section 5103(a) notice is no longer 
required because the purpose the notice was intended to serve has 
been fulfilled.  Id., at 490-91.  

VA is not required to provide any additional VCAA notice in this 
circumstance, including concerning the downstream disability 
rating and effective date elements of the claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004).  Rather, according to the holding in 
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), the provisions of 
38 U.S.C.A. § 7105(d) require VA instead to issue a SOC if the 
disagreement concerning the downstream issue is not resolved.  
And, here, the RO provided this necessary SOC citing the statutes 
and regulations governing the assignment of the initial rating 
and discussing the reasons and bases for not assigning a higher 
rating.

The Veteran also received the required notice concerning his 
claims for the conditions that have not been service connected.  
Letters from the RO dated in July 2002, May 2003, March 2004, 
February 2006, and December 2006 advised him of the type of 
information and evidence needed to substantiate these claims and 
apprised him of whose specific responsibility, his or VA's, it 
was for obtaining this supporting evidence.

VA also has satisfied its duty to assist the Veteran with his 
claims.  This duty includes assisting him in the procurement of 
service treatment records (STRs) and other pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  His STRs and post-service treatment 
records have been obtained.  Not all of his VA records have been 
obtained pursuant to the Board's April 2008 remand directive, but 
in the file is a memorandum making a formal finding on the 
unavailability of these other records and apprising the Veteran 
of this, so there has been compliance with the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2010).  See also 38 C.F.R. 
§ 3.159(c)(2) and (c)(3).  Consequently, there was substantial 
compliance with this remand directive.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. 
Cir. 2008).

The Veteran has been afforded the opportunity for a personal 
hearing and has been given multiple VA examinations.  And to the 
extent nexus opinions were not provided in connection with some 
of those examinations, the Board will discuss why opinions are 
not required when adjudicating the respective claims.  The Board 
does not have notice of any additional relevant evidence that is 
available but has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.



Service Connection Claims

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain diseases like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Service connection is also permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected disability has 
aggravated a non-service-connected condition, but in this latter 
instance the Veteran is only compensated for the degree of 
disability over and above that existing prior to the aggravation.  
38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).



To establish entitlement to service connection on this 
alternative secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).

Here, though, the Veteran does not contend that he has suffered 
from hemorrhoids, a left ankle disorder, or post-traumatic 
syndrome/headaches since service, or on account of a service-
connected disability, nor does the evidence indicate this 
otherwise.  No "chronic" disease relating to these disorders 
was present in service or, indeed, for many years after his 
discharge, and none of the medical evidence relates anything in 
his service treatment records (STRs) to his present condition.  
So, at the very least, he has not established continuity of 
symptomatology since service.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
Moreover, although there are five volumes of evidence, very 
little of it pertains to these disorders for which he is seeking 
service connection.  Instead, a large amount of these records are 
VA treatment notes concerning his cancer, so unrelated to these 
conditions at issue.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records.  But Federal Circuit 
Court also went on to hold in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  And, here, there 
also is very little lay evidence of record; there are essentially 
no statements containing descriptive information of the 
in-service incurrence of these disorders or their relationship to 
the Veteran's military service.  The Board has carefully and 
thoroughly reviewed all of the medical evidence of record, but 
finds that the relevant evidence regarding these claims is mostly 
found in the VA examination reports.  The VA outpatient treatment 
records, in comparison, are simply devoid of pertinent 
information with which to adjudicate these claims.

A.  Hemorrhoids

A VA compensation examination in September 2002 resulted in a 
diagnosis of hemorrhoids, albeit reportedly controlled with the 
use of Preparation H, so there is no disputing the Veteran has 
this claimed condition.  Instead, the determinative issue is 
whether this condition is attributable to his military service or 
dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").

As already alluded to, however, hemorrhoids are not documented 
anywhere in the Veteran's service treatment records - either by 
way of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.  
When completing a medical history questionnaire during his 
military separation examination, he raised no complaints 
regarding hemorrhoids, and the objective clinical portion of that 
evaluation did not detect any.  There were no reported 
abnormalities involving his anus or rectum.

But of equal or even greater significance, there also are no 
nexus opinions of record etiologically linking the Veteran's 
hemorrhoids to his military service or otherwise suggesting they 
date back to his service - which ended many years ago in 
July 1970.

The September 2002 VA compensation examiner did not comment on 
the etiology of the hemorrhoids he diagnosed, especially in terms 
of whether they were attributable to the Veteran's military 
service or dated back to his service.  In Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007), the Court held that once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the 
Federal Circuit Court held that, when determining whether a VA 
examination is required under 38 U.S.C.A. § 5103A(d)(2), the law 
requires competent evidence of a disability or symptoms of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or another service-connected disability.

Here, though, there is not this required association.  There is 
no indication of this condition at any time during the Veteran's 
military service - again, either subjectively or objectively, 
which he all but readily acknowledges, or even for many years 
after his discharge.  And while he is competent even as a layman 
to proclaim having experienced hemorrhoids during the many years 
since his discharge from service, his lay testimony concerning 
this also must be credible to ultimately have probative value.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the 


evidence to be made after the evidence has been admitted")).  
Moreover, the Court has held that, where the Board makes a 
finding that lay evidence regarding an 
in-service event is not credible, a VA examination is not 
required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board additionally has considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome 
of this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of any 
relevant finding in service, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
hemorrhoids would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical opinion providing a nexus between the 
Veteran's hemorrhoids and his military service necessarily would 
be based solely on his uncorroborated assertions regarding what 
supposedly occurred in service and even during the many years 
since.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially 
this same reason, the Court determined an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's STRs to provide a negative opinion.

But the Court has held on a number of occasions that a medical 
opinion premised on an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)



The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current diagnosis 
- not just, as here, a current diagnosis.  So, simply stated, 
referral of this claim for an examination or obtainment of a 
medical nexus opinion under the circumstances here presented 
would be a useless act.

B.  Left Ankle Disorder, Including Arthritis

Although a presumptive disease, there is no indication the 
Veteran had arthritis affecting this ankle either during service 
or even for many years after his discharge in July 1970.  
According to 38 C.F.R. § 4.71a, DC 5003, arthritis must be 
objectively confirmed by X-ray.  So the Board may not presume 
this condition was incurred in service since not initially 
manifested to the required degree of at least 10-percent 
disabling within one year after service, meaning by July 1971.  
See also 38 C.F.R. § 4.71a, DC 5271 (on referral from DC 5003), 
requiring at least "moderate" limitation of motion of the ankle 
to warrant the minimum compensable rating of 10 percent.

But even aside from this, none of the records dated since service 
show a current diagnosis of a left ankle disorder of any sort, 
arthritis included.  This is perhaps the most fundamental 
requirement of the claim, that the Veteran first establish that 
he has a left ankle disorder.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof he has this alleged 
condition, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  See 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  But see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
A current disability means a disability shown by competent 
medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 
(1997).

Here, though, the Veteran has neither provided nor identified any 
medical evidence showing a current diagnosis of a left ankle 
disorder - or the required X-ray confirmation of arthritis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that mere complaints of pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which 
service connection may be granted).

C.  Hypopigmented Macules

The report of the September 2002 VA examination lists this 
diagnosis, so the Veteran has established he has this claimed 
condition.  Consequently, resolution of this claim instead turns 
on whether there also is the required competent and credible 
evidence linking this condition to his military service.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for the alleged in-service incurrence of this condition, the 
Board sees that the Veteran's military entrance examination was 
normal; no skin-related defects were noted.  He began serving on 
active duty in July 1966.  However, beginning in around March 
1969, the record is replete with diagnoses of sarcoidosis.  
Between March and May 1969, he complained of shortness of breath 
and chest pain, and a mediastinoscopy with biopsy of the 
mediastinal nodes was performed.  He was found to have lung 
disease with gland and lymph node involvement, and the diagnosis 
was sarcoidosis.  On separation from service, sarcoidosis was 
again documented.

The only nexus opinion pertaining to hypopigmented macules is 
found in the report of the September 2002 VA examination.  This 
examiner indicated "[t]hese can be as likely as not secondary to 
sarcoidosis or they could be idiopathic guttate hypomelanosis, 
which we see in patients with black skin.  As a sign that these 
can occur in sarcoidosis, you can have white macules and 
sarcoidosis.  So, it could be from his sarcoidosis or could be 
idiopathic."

There are no contrary nexus opinions in the file.  And an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Certainly then, resolving all reasonable doubt in his favor, 
it is just as likely as not his hypopigmented macules were 
incurred in service.  38 C.F.R. § 3.102.  Hence, unlike the 
others, this claim must be granted.

D.  Post-Traumatic Syndrome/Headaches

The Veteran meets the first requirement for service connection 
concerning this claim because the September 2002 VA examination 
report also list a diagnosis of short-acting unilateral 
noralgiaform headaches with conjunctival injection and tearing.  
The "post-traumatic syndrome" component of this claim refers to 
a head injury the Veteran purportedly suffered while in service 
as cause for these headaches during the many years since.

The Veteran's STRs contain numerous references to headaches in 
February 1968, March 1968, April 1968, July 1968, and March 1969.  
A March 1968 hospital admission report indicates his headaches 
seemed to start after a January 1968 basketball accident, and 
some of the physicians that treated him in service diagnosed 
"post-traumatic syndrome".

However, the only nexus opinion on file concerning this claim is 
unfavorable.  The September 2002 VA compensation examiner 
concluded "...that [the] headaches which this Veteran experienced 
in the service secondary to trauma 


have cleared and the headaches which he is currently experiencing 
are unrelated to the previous headaches."  So although the 
Veteran indisputably experienced headaches while in service, and 
particularly as a result of the head trauma mentioned, there is 
not the required linkage of his current headaches to those 
in service or that trauma.

The Veteran is competent, even as a layman, to allege having 
experienced headaches since that head trauma in service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (a lay person is 
competent to report symptoms that are non-medical in nature, such 
as the observable presence of varicose veins).  
See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A 
Veteran is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter is 
competent).

But having said that, the Federal Circuit Court also has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Experiencing headaches is different from commenting on their 
cause, i.e., etiology.  So while as mentioned the Veteran is 
competent to say he has experienced headaches, he is not also 
competent (or at least more competent than the VA compensation 
examiner) to ascribe the headaches, and especially those 
now experienced, to the head trauma in service.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)



Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

This appeal first concerned the Veteran's disagreement with the 
initial 10 percent rating that was assigned for his back 
disability as of July 25, 2002, following the granting of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  So 
this resultantly required considering whether to "stage" the 
rating, meaning assign different ratings since the effective date 
of his award to compensate him for times when his disability has 
been more severe than at others.  Id., at 125-26.

Another decision since issued in July 2010 (by the AMC on remand) 
increased the rating for this disability from 10 to 20 percent as 
of April 20, 2010.  So the claim now concerns whether the Veteran 
was entitled to an initial rating higher than 10 percent prior to 
April 20, 2010, and whether he has been entitled to a rating 
higher than 20 percent since.

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003, so during the pendency this 
appeal.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 
Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, DCs 5235 
through 5243 (2005)).

VA also amended the criteria for rating intervertebral disc 
syndrome (IVDS) effective September 23, 2002, 67 Fed. Reg. 54,349 
(Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, DC 5293 
(2003) and currently at 38 C.F.R. § 4.71a, DC 5243 (2010)).

The disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

The Veteran's claim was filed in July 2002.  As such, all three 
versions of the rating criteria for rating diseases and injuries 
of the spine (the regulations in effect prior to September 23, 
2002, the regulations effective September 23, 2002, and the 
regulations effective September 26, 2003) are applicable to his 
claim.

A.  Since April 20, 2010

Although, as will be discussed, the Veteran has not been entitled 
to a rating higher than 20 percent for his mechanical back 
syndrome since April 20, 2010, he has been entitled to separate 
10 percent ratings for associated neurological manifestations of 
this disability affecting his lower extremities.

The Veteran's back disability was originally evaluated under DC 
5292.  Taking the earliest version of the rating schedule first, 
the next higher rating of 40 percent is warranted only where the 
limitation of motion of the lumbar spine can be characterized as 
"severe" (versus "moderate" or "slight").  These descriptive 
terms of "mild/slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On recent VA examination on April 20, 2010, the Veteran had 60 
degrees of flexion, 20 degrees of extension, 30 degrees of left 
lateral flexion, 30 degrees of left lateral rotation, 30 degrees 
of right lateral flexion, and 30 degrees of right lateral 
rotation.

To compare, normal forward flexion of the thoracolumbar spine is 
from zero to 90 degrees; extension is from zero to 30 degrees; 
left and right lateral flexion are from zero to 30 degrees; and 
left and right lateral rotation are from zero to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V.

So the Veteran had completely normal lateral flexion and rotation 
to each side (i.e., bilaterally).  The only restrictions were his 
forward flexion and backward extension.  He had 10 degrees less 
than normal extension, and 30 degrees less than normal flexion.  
So, overall, he had at most "moderate" limitation of motion, 
which, according to the former DC 5292, is rated as 20-percent 
disabling.  Indeed, the examiner described the Veteran's 
condition as just relatively "mild," so seemingly even less 
disabling.

To alternatively warrant a rating higher than 20 percent under 
DCs 5235-5242 (the next higher rating for the thoracolumbar spine 
is 40 percent), forward flexion must be limited to 30 degrees or 
less.  Since, however, the Veteran's forward flexion was just 
limited to 60 degrees, he had roughly twice the required amount 
of forward flexion for this next higher rating.

This next higher 40 percent rating also is warranted if there is 
favorable ankylosis of the entire thoracolumbar spine.  But 
clearly, the Veteran does not have ankylosis of these segments of 
his spine - either favorable or unfavorable (the latter 
warranting the assignment of an even greater 50 percent rating 
under DCs 5235-5242).  Ankylosis is stiffening or fixation of the 
joint as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) citing Dorland's Illustrated Medical Dictionary at 86 
(27th ed. 1988) (Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."); see also 
Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 
indicates that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension,....  Note (5) to DCs 5235-5242 goes on to 
indicate that fixation of a spinal segment in the neutral 
position (zero degrees) always represents favorable ankylosis.

Neither is the situation here.  The Veteran has normal lateral 
flexion and rotation (i.e., bending and twisting to each side).  
And although he has less than normal range of motion on forward 
flexion and backward extension, he still has a significant amount 
of quantifiable motion in each of these other directions.  
So, by definition, he does not have ankylosis.

The Board also has considered the potential application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 20 percent is 
possible.  Taking the codes in numerical order, DC 5285 is 
inapplicable as the April 2010 examiner found no evidence of a 
vertebral fracture.  DC 5286 similarly does not apply because the 
measurements of the Veteran's range of motion (those listed 
above) do not support the notion that he has ankylosis of his 
spine, again, either favorable or unfavorable; indeed, to the 
contrary, the April 2010 VA examiner specifically found there was 
no ankylosis.  
DCs 5287-5288 do not apply because they pertain to portions of 
the spine not currently at issue on appeal.  DC 5289 does not 
apply essentially for the same reason that DC 5286 does not, 
because the measurements of the Veteran's lumbar spine range of 
motion do not support the existence of ankylosis of this segment 
(or for that matter the adjacent thoracic and cervical segments), 
and since the April 2010 VA examiner specifically indicated there 
was no ankylosis.  The former DCs 5290 and 5291 concerned 
limitation of motion of the cervical and thoracic (dorsal) 
segments of the spine, and only the thoracic segment is at issue 
in this appeal inasmuch as it is immediately adjacent to the 
lumbar segment and, according to the revised criteria, rated as 
part and parcel of it (thoracolumbar).

Under the former DC 5293, a 40 percent evaluation is warranted 
where there is severe IVDS and recurrent attacks with 
intermittent relief.  When most recently examined for VA 
compensation purposes, the Veteran reported flare-ups every 
five to six months lasting for one to two days.  These flare-ups 
were described as moderately severe.  But the even lesser 20 
percent rating under the former DC 5293 contemplates these 
moderate, recurring attacks.

Under the former DC 5295, a 40 percent evaluation is warranted 
where the lumbosacral strain can be characterized as severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in the 
standing position, a loss of lateral motion with osteo-arthritic 
changes, a narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  The evidence 
does not support such a rating.  Again, the April 2010 examiner 
described the condition as "mild" and the ranges of motion 
listed above support this.  There was no evidence of a listing of 
the whole spine to the opposite side or a positive Goldthwaite's 
sign.  While degenerative changes were noted, the Veteran had 
completely normal lateral motion (lateral flexion and rotation).  
Abnormal mobility on forced motion was not noted.  For these 
reasons, a higher rating is not warranted under the former DC 
5295.

For all of these reasons, the version of the regulation schedule 
in effect prior to September 23, 2002, cannot provide the basis 
for an increased rating for the Veteran's disability since April 
20, 2010.  

The version of the rating schedule effective September 23, 2002, 
also does not allow for a rating higher than 20 percent.  With 
the exception of DC 5293, none of the pertinent diagnostic codes 
were changed by the September 2002 revisions to the rating 
schedule, and for the reasons described above, they cannot 
provide the basis for an increased rating.  



While DC 5293 for IVDS was affected by the revisions, it too 
cannot provide the basis for a rating higher than 20 percent.  In 
the regulations effective September 23, 2002, DC 5293 allows for 
a higher rating of 40 percent where there is evidence of 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  But 
Note (1) defines an incapacitating episode as a period of acute 
signs and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.  While the April 
2010 VA examiner noted the Veteran's report of flare-ups, 
there is no evidence of doctor-prescribed bed rest, so, by 
definition, no incapacitating episodes, much less of the 
frequency and duration required for a rating higher than 20 
percent under the revised DC 5243.

In reaching this conclusion, the Board has considered all 
potentially applicable statutory and regulatory provisions - 
including 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is manifested by 
chronic pain.  However, while the April 2010 examiner found 
objective evidence of pain on motion, this examiner indicated 
there was no additional limitation of motion, even on repetition, 
so including on account of this pain.  The Veteran's back 
disability, therefore, has been at most 20-percent disabling 
since April 20, 2010.

He is entitled to separate 10 percent ratings for each lower 
extremity, however, as of this date (April 20, 2010), because of 
associated neurological manifestations.  The April 2010 VA 
examiner noted peripheral neuropathy in the Veteran's 
lower extremities; vibratory impairment was found in both feet in 
a stocking pattern distribution across the toes.

Impairment of the common peroneal nerve is contemplated by DC 
8521 and of the sciatic nerve by DC 8520.  Under DC 8521, mild 
incomplete paralysis is rated 
10-percent disabling; moderate incomplete paralysis is rated 20-
percent disabling; severe incomplete paralysis is rated 30-
percent disabling; and complete paralysis, manifested by foot 
drop and slight droop of the first phalanges of all toes, the 
inability to dorsiflex the foot, extension of proximal phalanges 
of the toes lost, abduction of the foot lost, adduction weakened, 
or anesthesia covering the entire dorsum of the foot and toes, is 
rated 40-percent disabling.   

According to the results of the April 2010 VA examination, the 
Veteran has what amounts to "mild" incomplete paralysis of the 
common peroneal nerve (or sciatic nerve).  The April 2010 VA 
examiner noted the right lower extremity was essentially 
neurologically normal, except for the vibratory impairment.  
Regarding the left lower extremity, "decreased" pain or 
pinprick sensation was noted, as was "decreased" light touch 
sensation, in addition to the vibratory impairment.  Dysthesias 
were not found in either foot.  Aside from the 
peripheral neuropathy, no other neurological abnormalities were 
found.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court 
held that, when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, requiring resolution of all 
reasonable doubt on any issue in the Veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  Consequently, the Board finds that 10 
percent evaluations, but no more, are warranted for the 
peripheral neuropathy in the Veteran's lower extremities and 
feet.

B.  Prior to April 20, 2010

Until this date, the Veteran had a lesser 10 percent initial 
rating for his disability, and the medical and other evidence 
does not support assigning a higher initial rating.

Taking the earliest version of the rating schedule first, DC 5292 
allows for a 20 percent rating where there is a "moderate" 
limitation of motion of the lumbar spine.  On VA examination in 
December 2004, the Veteran demonstrated flexion to 80 degrees, 
extension to 30 degrees, and left lateral flexion, right lateral 
flexion, left lateral rotation, and right lateral rotation all to 
30 degrees.  So he had completely normal backward extension, 
lateral flexion and rotation, and only very slightly restricted 
forward flexion (just 10 degrees less than normal).

On previous VA examination in September 2002, the Veteran 
displayed 70 degrees of flexion, 25 degrees of right and left 
bending, and 10 degrees of extension.  Thus, although he 
generally had greater limitation of motion during that prior 
evaluation, it still only at most represented "mild" overall 
restriction, rather than say a "moderate" or even "severe" 
restriction.

The Board also has considered the potential application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 10 percent is 
possible.  Taking the codes in numerical order, DC 5285 is 
inapplicable as there is no evidence of a vertebral fracture.  DC 
5286 does not apply because the Veteran does not have ankylosis 
of the entire spine.  DCs 5287-5288 do not apply because they 
pertain to portions of the spine not currently on appeal.  DC 
5289 does not apply because, again, there is no ankylosis of the 
lumbar spine.  DCs 5290-5291 pertain to portions of the spine - 
namely, the cervical and thoracic (dorsal) segments, 
respectively, and only the thoracic segment is considered in this 
appeal since it is immediately adjacent to the lumbar segment 
(thoracolumbar).  But even considering this additional segment, 
the Veteran's overall range of motion (when considering all 
directions tested - forward flexion, backward extension, lateral 
flexion to the right and left sides, and rotation to the right 
and left sides) was at most "slightly" or "mildly" limited 
(not "moderately" or "severely" so).

The former DC 5293 requires evidence of "moderate" IVDS with 
recurring attacks and intermittent relief for a 20 percent 
rating.  The Veteran reported to the December 2004 examiner that 
he had lost 3 weeks of work in that last year due to flare-ups.  
The prior September 2002 examiner had noted "no work problems 
with his conditions," and that he had no problems with 
activities of daily living (ADLs).  The Board therefore cannot 
find this constitutes recurring attacks, whether with or without 
intermittent relief, and the severity of the Veteran's flare-ups 
for this time period was not specified.  As such, DC 5293 also 
cannot provide the basis for an increased rating.  



The Board additionally finds that DC 5294 is not raised by the 
medical evidence.  Under DC 5295, the remaining code under the 
earliest rating schedule, a 20 percent evaluation is allowed 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing position.  
This is not the case here, however.  The December 2004 examiner 
specifically found there was no muscular spasm of the Veteran's 
back.  And while the September 2002 examiner found a paralumbar 
spasm on the left side, though not also right, the ranges of 
motion reported do not suggest loss of lateral spine motion.  As 
such, a higher rating under the former DC 5295 is not warranted.

The version of the rating schedule effective September 23, 2002, 
also does not allow for a rating higher than 10 percent.  With 
the exception of DC 5293, none of the pertinent diagnostic codes 
were changed by the September 2002 revisions to the rating 
schedule, and for the reasons described above, they cannot 
provide the basis for an increased rating.  

While DC 5293 for IVDS was affected by the revisions, it too 
cannot provide the basis for a rating in excess of 10 percent.  
In the regulations effective September 23, 2002, DC 5293 allows 
for a higher rating of 20 percent where there is evidence of 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  
Again, though, according to the Note (1) definition of an 
incapacitating episode, meaning a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a physician 
and treatment by a physician, the Veteran has not experienced 
any.

It further deserves mentioning that the December 2004 examiner 
found that straight leg raising and Patrick test were negative.  
The Veteran had good pulses in both lower extremities.  Manual 
muscle testing additionally showed no weakness.  He had a normal 
tandem gait, toes to heels, and squatted and rose again without 
weakness.  The September 2002 examiner noted the Veteran's 
subjective complaint of pain in his right leg, but found "no 
reflex, sensory, or motor deficits" in this lower extremity.  
The Veteran had good heel and toe rising and good gluteal tone.

Under the current version of the rating schedule, 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, where the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or where there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Here, the Veteran's 
range of motion measurements discussed above do not support a 
higher rating under the current version of the rating schedule.  
Forward flexion was to 80 degrees at the December 2004 
examination.  His combined range of motion was 210 degrees.  
Forward flexion in the September 2002 VA treatment note was to 70 
degrees.  

The December 2004 examiner specifically found no deformities or 
malformation of the thoracolumbar spine, including scoliotic 
deformities.  The Veteran's lumbar lordosis was well maintained.  
The examiner found there was no guarding or muscular spasm.  The 
September 2002 examiner found the paralumbar spasm on the left 
side, but none of the other abnormalities contemplated by the 
rating criteria.  The current version of the rating schedule also 
allows a rating of 20 percent where there is IVDS with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  Again, 
though, the Veteran has not experienced any incapacitating 
episodes, meaning had bed rest prescribed by a physician, much 
less of the required frequency and duration to warrant a rating 
higher than 10 percent under the revised DC 5243.

The December 2004 examiner found pain on motion, which may limit 
forward flexion from 80 to 70 degrees.  But even assuming the 
Veteran has 70 degrees of forward flexion under this alternative 
circumstance, say, when his pain is most problematic, rather than 
80 degrees, this still far exceeds the amount of motion he can 
have and receive a rating higher than 10 percent under the 
revised standards.  The examiner further stated that 
fatigability, endurance, and weakness 


played no role in restricted motion.  The September 2002 examiner 
found "the DeLuca decisions do not apply" since the Veteran's 
back disability has "[no] effect on his function or 
impairment."  Accordingly, the Board finds that the 10 percent 
rating assigned prior to April 20, 2010, adequately compensates 
the Veteran for the level of impairment caused by his back 
disability during this initial period.


ORDER

The claims for service connection for hemorrhoids, arthritis of 
the left ankle, and post-traumatic syndrome/headaches are denied.

But the claim for service connection for hypopigmented macules is 
granted.

The claim for an initial rating higher than 10 percent for the 
mechanical back syndrome prior to April 20, 2010, and rating a 
higher 20 percent since, is denied.

However, since April 20, 2010, the criteria are met for separate 
10 percent ratings for each lower extremity under the provisions 
of 38 C.F.R. § 4.124a, DC 8521, for the associated neurological 
manifestations of the mechanical back syndrome, subject to the 
laws and regulations governing the payment of VA compensation.


REMAND

Although the Board sincerely regrets the additional delay in 
deciding the remaining claims, the Board finds that a VA 
examination and nexus opinion are needed to determine the nature 
and etiology of the Veteran's pulmonary (other than asthma) and 
right knee disorders, but especially in terms of whether these 
disorders are attributable to his military service or date back 
to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With regards to the pulmonary disorder (other than asthma), the 
Board sees that numerous VA examinations have been conducted.  
Unfortunately, these examinations all address only whether the 
Veteran has current residuals of sarcoidosis; they fail to make 
any mention of his other pulmonary symptoms and diagnoses, and 
only his asthma has been service connected.

The Court has recognized the need to consider the Veteran's claim 
in the context of his reported symptoms, not just on the basis of 
specific diagnoses.  Cf. Clemons v. Shinseki, 23 Vet App 1 
(2009).  And the record documents other lung problems (aside from 
asthma and sarcoidosis).  For example, an August 2009 VA 
treatment record references a diagnosis of pneumonia in July 2007 
and October 2007.  A November 2008 VA examination report mentions 
daytime hypersomnolence and snoring as "other respiratory 
symptoms."  A chest X-ray in October 2007 revealed consolidation 
of the right lung.  A December 2004 VA treatment note list a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
Another December 2004 VA treatment note list a diagnosis of 
sarcoidosis.  A July 2003 VA treatment note again references the 
Veteran's sarcoidosis as a then active disease, and an April 2003 
VA treatment record notes the presence of dyspnea of unclear 
etiology.  The Veteran was noted to have a sarcoid in November 
2002.  A chest x-ray from September 2002 documents a nodule in 
his left lower lobe with an irregular margin.  It was considered 
a "serious abnormality-action needed."  Pulmonary functioning 
tests (PFTs) from September 2002 show some abnormal findings.  

As the Veteran suffered from recurring lung problems in service 
between March and May 1969, an opinion should be obtained 
regarding the likelihood of any relationship or correlation 
between his current symptoms and diagnoses and those problems in 
service (not just limited to his asthma).



With regards to the claimed right knee disorder, the post-service 
medical evidence contains findings of degenerative joint disease 
(i.e., arthritis), documented, for example, in a VA treatment 
note of April 2005.  The Veteran's STRs show a right knee injury 
in March 1969, but there is no medical nexus opinion currently 
in the file as to whether that injury in service is the reason he 
now has arthritis in this knee.  So medical comment is also 
needed concerning this additional possibility.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule an appropriate VA compensation 
examination to ascertain the nature and 
etiology of any current lung disorder (that 
is, aside from the Veteran's asthma that is 
already service connected).  All diagnostic 
testing and evaluation needed to assist 
in making this determination should be 
performed.

In particular, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) that any 
current lung disorder other than the 
asthma, including, but not limited to, 
pneumonia, hypersomnolence and snoring, and 
COPD, either is related or attributable to 
the Veteran's military service from July 
1966 to July 1970 or otherwise dates back 
to his service.

To this end, the examiner is requested to 
review all pertinent evidence in the claims 
file, especially a complete copy of this 
remand and the post-service medical records 
showing evaluation and treatment of these 
various other lung problems.



All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.

2.  Also schedule a VA examination to 
ascertain the nature and etiology of the 
Veteran's right knee disorder, especially 
for a medical nexus opinion concerning the 
likelihood (very likely, as likely as not, 
or unlikely) that any current right knee 
disorder - such as the arthritis in this 
knee, is attributable to the injury he 
sustained to this knee during service in 
March 1969.

The examiner must consider the pertinent 
medical and other evidence in the file and 
discuss the rationale of the opinion, 
whether favorable or unfavorable, if 
necessary citing to specific evidence in 
the record.

*The term "as likely as not" means at least 
50 percent probability.  It does not, 
however, mean merely within the realm of 
medical possibility, rather, that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Then readjudicate these remaining 
claims in light of the additional evidence.  
If these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them time to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate fully in the development of his claims.  
The consequences of failing to report for a VA examination, 
without good cause, may include denial of his claims.  
38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


